946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Cricelia B. FENTY, Appellant,v.DEPARTMENT OF JUSTICE.
No. 90-5092.
United States Court of Appeals, District of Columbia Circuit.
July 11, 1991.Rehearing Denied Sept. 19, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed March 13, 1991, and the letter filed by appellant on April 1, 1991, which we construe as a response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the order of the district court, filed March 15, 1990, dismissing Fenty's complaint be summarily affirmed substantially for the reasons stated therein.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.